DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 11/12/2021 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 10 and 20 being independent.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of currently applied art (Fischer and Zhang) does not teach or suggest performing, by a mobile device connected to a cellular network, a credential exchange with a telephone not connected to an Internet Protocol (IP) network as recited in Claims 1, 10 and 20.
The Examiner respectfully disagrees. As illustrated in Figure 1, a fixed line telephone is connected to an external network. This is also discussed in Fischer (Page 2, Paragraph [0035]). In paragraph [0009], Fischer describes the authentication process [mobile phone and fixed line telephone] is preferably internet protocol based. This is a preference and not a requirement. 
In paragraph [0025], Zhang describes a wireless communication system where a cellular phone communicates with one or more wireless network access devices [e.g. macro network entity and small base station]. In paragraph [0027], Zhang describes a multi-phone device call manager that includes a communication establishment component that may be executed by either of the fixed line phone or the cellular phone. In paragraph [0031], Zhang indicates that the macro network of the macro network entity and/or a core network may be the publicly switched telephone network [PSTN] or the Internet.
a telephone not connected to an Internet Protocol (IP) network is taught by the currently applied art (Fischer and Zhang).
Claims 10 and 20 have language similar to Claim 1 and the rejection of these claims is maintained along a similar rationale. 
Claims 2, 6, 8 and 9 depend on Claim 1 and the rejection of these claims is maintained based on their dependency on a rejected base claim.
Claims 3, 4, 12 and 13 depend on Claims 1 and 10 respectively and the rejection of these claims is maintained based on their dependency on a rejected base claim.
Claims 5 and 14 depend on Claims 1 and 10 respectively and the rejection of these claims is maintained based on their dependency on a rejected base claim.
Claims 7 and 16 depend on Claims 1 and 10 respectively and the rejection of these claims is maintained based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 8-11, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (2011/0014895 A1) in view of Zhang (2014/0256314 A1).
As per Claim 1, Fischer teaches a method comprising: performing, by a mobile device connected to a cellular network, a credential exchange with a telephone not connected to an Internet Protocol (IP) network (Figure 1 – References 2, 3 and 31; Page 1, Paragraph [0014]; Page 2, Paragraph [0031]). 
Fischer does not teach relaying, by the mobile device and via the cellular network, registration information between the telephone and a telephony interconnect service, based in part on the credential exchange; receiving, at the mobile device, an indication of a telephone call associated with a user of the mobile device and proxying, by the mobile device and via the cellular network, the telephone call between the telephony interconnect service and the telephone.
However, Zhang teaches relaying, by the mobile device and via the cellular network, registration information between the telephone and a telephony interconnect service, based in part on the credential exchange (Figure 1 – Reference 104 and 114; Page 3, Paragraphs [0029] and [0030]); receiving, at the mobile device, an indication of a telephone call associated with a user of the mobile device (Figure 1 – Reference 104; Figure 3 – Reference 306; Page 2, Paragraph [0023]; Page 7, Paragraph [0055]); and proxying, by the mobile device and via the cellular network, the telephone call between the telephony interconnect service and the telephone (Figure 3 – Reference 308 and 310; Page 7, Paragraphs [0056] and [0057]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fischer with the method as taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline] ring instead of or concurrently with their cell phone.
As per Claims 2 and 11, Fischer teaches wherein the credential exchange with the telephone is performed wirelessly (Page 2, Paragraph [0036]).
As per Claims 6 and 15, Fischer teaches wherein relaying, by the mobile device and via the cellular network, the registration information between the telephone and the telephony interconnect service, based in part on the credential exchange, comprises: associating, via the telephony interconnect service, the mobile device and the telephone with a single telephone number or extension (Page 2, Paragraph [0021]).
As per Claims 8 and 17, Fischer teaches wherein relaying, by the mobile device and via the cellular network, the registration information between the telephone and the telephony interconnect service comprises: relaying settings associated with the user of the mobile device between the telephony interconnect service and the telephone (Mobile Phone Address Book: Page 2, Paragraph [0020]).
As per Claims 9 and 18, the combination of Fischer and Zhang teaches wherein the mobile device receives the indication of the telephone call associated with the user of the mobile device via an application executed by the mobile device that uses a data connection with the cellular network (Zhang: Page 4, Paragraphs [0034] and [0036]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Fischer with the method and apparatus as taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline] ring instead of or concurrently with their cell phone.
As per Claim 10, the combination of Fischer and Zhang teaches a method as described in Claim 1. Zhang also teaches one or more network interfaces (Transceiver: Figure 5 – Reference 510; Page 6, Paragraph [0049]); a processor (Figure 5 – Reference 504; Page 7, Paragraph [0060]; Page 11, Paragraph [0094]) and a memory (Figure 4 – Reference 412; Page 7, Paragraph [0059]; Page 11, Paragraph [0094]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Fischer with the apparatus as taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline] ring instead of or concurrently with their cell phone.
As per Claim 19, Fischer teaches wherein the apparatus comprises a mobile phone as described in Claim 1.
As per Claim 20, the combination of Fischer and Zhang teaches a method as described in Claim 1. Zhang also teaches a non-transitory, computer-readable medium storing program instructions (Figure 2 – Reference 204; Figure 5 – Reference 506; Page 6, Paragraph [0048]; Page 7, Paragraph [0059] and [0061]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory, computer-readable medium taught by Fischer with the method and non-transitory, computer-readable medium taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline] ring instead of or concurrently with their cell phone.

Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (2011/0014895 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Hobbs et al (2015/0163765 A1).
As per Claims 3 and 12, the combination of Fischer and Zhang teaches the method of Claim 1; but does not teach indicating, by the mobile device, that the mobile device is in proximity of the telephone, to awaken the telephone from a standby state. However, Hobbs teaches indicating, by the mobile device, that the mobile device is in proximity of the telephone, to awaken the telephone from a standby state (Page 4, Paragraph [0037]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Fischer and Zhang with the method and apparatus as taught by Hobbs to increase the battery life of implement power management in electronic devices to reduce the degradation of mobile device batteries which extends the effective life cycle of mobile devices.
As per Claims 4 and 13, Fischer teaches wherein the mobile device indicates that it is in proximity of the telephone using near field communication or ultrasound (Page 2, Paragraph [0035]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (2011/0014895 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Lim (2009/0028138 A1).
As per Claims 5 and 14, the combination of Fischer and Zhang teaches the method and apparatus of Claims 1 and 10; but does not teach rewriting Session Description Protocol (SDP) data from the telephone to indicate an IP address of the mobile device; and relaying incoming voice packets of the telephone call from the mobile device to the telephone. However, Lim teaches rewriting Session Description Protocol (SDP) data from the telephone to indicate an IP address of the mobile device; and relaying incoming voice packets of the telephone call from the mobile device to the telephone (Page 3, Paragraph [0038]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Fischer and Zhang with the method and apparatus as taught by Lim to utilize one piece of equipment to implement a SIP gateway function, media gateway function and a SIP application layer gateway function which simplifies construction of a VoIP network that provides an Internet telephone service while minimize construction costs.

Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (2011/0014895 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Toy et al (2011/0319056 A1).
As per Claims 7 and 16, the combination of Fischer and Zhang teaches the method and apparatus of Claims 1 and 10; but does not teach displaying, via a display of the mobile device, indicia regarding the telephone call, after receiving the indication of the telephone call; and receiving, via the display of the mobile device, a command to proxy telephone call between the telephony interconnect service and the telephone.
However, Toy teaches displaying, via a display of the mobile device, indicia regarding the telephone call, after receiving the indication of the telephone call; and receiving, via the display of the mobile device, a command to proxy telephone call between the telephony interconnect service and the telephone (Figure 1 – References 108, 116 and 118; Page 3, Paragraph [0031]; Page 7, Paragraph [0070]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Fischer and Zhang with the method and apparatus as taught by Toy to enable owners of mobile devices who have lost or misplaced their mobile device the ability to access applications and data contained on their mobile device without needing to be physically in possession of their mobile device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abdelhakim et al (2018/0310176 A1), Wilhoite et al (2006/0116127 A1), Kil et al (2004/0196810 A1), SHARMA et al (2008/0003981 A1), LINGUTLA et al (2018/0348849 A1) and Finlayson (2009/0298521 A1). Each of these describes systems and methods for call forwarding.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652